DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/06/2019 and 01/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
The disclosure is objected to because of the following informalities: in paragraph 0041, “movein” should be “moving.”  
Appropriate correction is required.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 references ‘dF.’ It is unclear whether this is directed to a derivative of F in respect to time: “dF/dt,” or whether this F value is defined as a distance-dependent short-term component.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: 
	A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster; in each of the K clusters: clustering the datapoints based on their location relative to the centroid k. shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor.
	The limitations of claim 1:
A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster: 
in each of the K clusters clustering the datapoints based on their location relative to the centroid k: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally clustering a data point based on a mental evaluation of its location and a centroid location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This limitation is also considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical relationship of its location and a centroid. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k: This limitation is considered a mathematical concept, wherein a centroid is shifted based on a mathematical relationship of the centroid’s location and a datapoints assigned to the centroid’s cluster. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor: This limitation is considered a mathematical concept, wherein a centroid is shifted 
Thus, the claim is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor recite additional limitations that amount to significantly more than the judicial exception.
	Thus, claim 1 is not patent eligible. Claims 13 and 16 are similarly rejected, but for the recitation
of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not
integrate the abstract idea in to a practical application.

	Regarding claim 2, the claim recites: The computer-implemented method of claim 1, wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t: This additional limitation is considered a mathematical concept, wherein a pull factor is calculating utilizing a mathematical formula dF/dt in which the derivative of a component is taken with respect to time. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Thus, claim 2 is not patent eligible. Claim 17 is similarly rejected, but for the recitation
of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not
integrate the abstract idea in to a practical application.

claim 3, the claim recites: The computer-implemented method of claim 2, wherein: a time constant of relaxation is set to match a time constant of input datapoints, and dF/dt is set to 1/R, where R is the rate of change of the input data points: This additional limitation is considered a mathematical concept, wherein a pull factor is calculating utilizing a mathematical formula dF/dt in which there is mathematical relationship between the rate of change of input data points and the elasticity pull factor. This limitation also recites a time constant, which is considered a mathematical concept based on a mathematical relationship between the relaxation of a centroid and a time constant of input datapoints. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The computer-implemented method of claim 1, wherein the shifting of the centroid k from the first position to the second position is calculated utilizing an amplitude proportional to a proximity Pk(t) of the centroid k from respective positions of the sequence of input datapoints assigned to the particular cluster at the time t: This additional limitation is considered a mathematical concept, wherein a centroid is shifted based upon a mathematical calculation of an amplitude proportional to a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Thus, claim 4 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application.

	Regarding claim 5, the claim recites: The computer-implemented method of claim 1, wherein a speed of the relaxing of the location of the centroid k from the second position to the equilibrium is determined by a size of dF: This additional limitation is considered a mathematical concept, wherein the speed of the relaxation of a centroid depends upon a mathematical relationship to the size of dF. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
	Thus, claim 5 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic
computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application.

	Regarding claim 6, the claim recites: The computer-implemented method of claim 1, wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network: This limitation is considered a mathematical concept, wherein an algorithm is implemented in a specific neural network framework. As noted in paragraph 0038 in applicant’s specification, this elastic clustering algorithm assigns clusters “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” In paragraph 0040 of applicant’s specification, applicant notes that “the elastic clustering algorithm is used in P201901078US01 Page 9 of 32 IBM.P0130USa neural network implementation.” This algorithm is deemed a mathematical concept based on a mathematical calculation of the proximity of an input to centroids, and thus is directed to an abstract idea. The recitation of implementation of this algorithm with a neural network is also deemed a mathematical concept, as it is based on a mathematical calculation. As noted in applicant’s specification in paragraph by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections).The algorithm of FIG. 3B further includes updating synaptic efficacies by moveinCi by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 7, the claim recites: The computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum; and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data.
	The limitations of claim 7:
The computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum:
and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data: this additional limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person, such as a subject matter expert, mentally labeling sequences of data, including dynamic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus, claim 7 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and do not integrate the abstract idea in to a practical application. The recitation of dynamic images does not alter the interpretation of the claim as a mental process.

	Regarding claim 8, the claim recites: The computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t); and updating the cluster by moving the centroid traces Ci by an update proximity metric P1.
	The limitations of claim 8:
The computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t): This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity 
and updating the cluster by moving the centroid traces Ci by an update proximity metric P1:  This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of updating centroids) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as centroids, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites: The computer-implemented method of claim 8, wherein the proximity metric P1 is equal to the proximity metric P0 scaled by a measure of an intensity of the input: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of a mathematical relationship between the intensity of the input and the proximity of the 

	Regarding claim 10, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises a Euclidean distance: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of a Euclidean distance calculation. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 11, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an activation function of at least one of an integrated input or a leakage current: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical calculation of the point’s proximity to a cluster. The mathematical calculation consists of an activation function. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.

	Regarding claim 12, the claim recites: The computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an integration recurrent input from centroids of the K clusters: This limitation is considered a mathematical concept, wherein a datapoint is assigned to a cluster based on a mathematical relationship of recurrent input from centroids and the proximity of the 

	Regarding claim 14, the claim recites: The non-transitory computer readable storage medium of claim 13, wherein: the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network, and the relaxing of the location of the centroid k from the second position toward the equilibrium point in the particular cluster of the K clusters occurs according to an elasticity pull dF/dt, wherein F is a distance-dependent short-term component from the centroid k of the particular cluster at a time t.
	The limitations of claim 14:
The non-transitory computer readable storage medium of claim 13, wherein: the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network: This limitation is considered a mathematical concept, wherein an algorithm is implemented in a specific neural network framework. As noted in paragraph 0038 in applicant’s specification, this elastic clustering algorithm assigns clusters “by calculating a proximity PO of spatiotemporal input X(0,...,t) to centroid traces Ci(0,...,t).” In paragraph 0040 of applicant’s specification, applicant notes that “the elastic clustering algorithm is used in P201901078US01 Page 9 of 32 IBM.P0130USa neural network implementation.” This algorithm is deemed a mathematical concept based on a mathematical calculation of the proximity of an input to centroids, and thus is directed to an abstract idea. The recitation of implementation of this algorithm with a neural network is also deemed a mathematical concept, as it is based on a mathematical calculation. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This activation of neurons is considered an integral function of the ST-STDP neural network detailed by the applicant.  Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and the relaxing of the location of the centroid k from the second position toward the equilibrium point in the particular cluster of the K clusters occurs according to an elasticity pull dF/dt, wherein F is a distance-dependent short-term component from the centroid k of the particular cluster at a time t: This additional limitation is considered a mathematical concept, wherein a relaxation pull factor is calculating utilizing a mathematical formula dF/dt in which the derivative of a component is taken with respect to time. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception. 

	Regarding claim 19, the claim recites: The computing device according to claim 16, further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node; at least one post-synaptic neuron coupled to the output node; a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module; and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
	The limitation of claim 19:
The computing device according to claim 16, further comprising: a circuit including an input node and an output node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 0012 of applicant’s specification, this limitation recites a “circuit configured to implement pattern recognition in an elastic clustering algorithm in a spiking neural network.” This pattern recognition is a mathematical concept wherein a datapoints are assigned to a cluster based on a mathematical relationship of their location to a number of centroids. This limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
 at least one pre-synaptic neuron coupled to the input node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t).” This activation of neurons is a mathematical concept based on a mathematical calculation of a proximity. This limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
at least one post-synaptic neuron coupled to the output node: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As stated in paragraph 
a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitations recites hardware to implement a mathematical concept. As noted in applicant’s specification in paragraph 0041, “the algorithm of FIG. 3B also includes activating neurons by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This updating of synaptic efficacies is considered an integral function of the ST-STDP neural network detailed by the applicant and is a movement of a centroid based on a mathematical calculation of a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitation by calculating proximity PO of spatiotemporal input Xi(0,...,t) to centroid traces Ci(0,...,t). The cluster-assignment proximity PO(X,C) can be any metric function, e.g., Euclidean distance, PO = ReLu/Step/Spiking activation function of (integrated input+leak, optionally including recurrent connections). The algorithm of FIG. 3B further includes updating synaptic efficacies by [moving] Ci by PO scaled by an integrated representation of the input (e.g., Convolution with exponential temporal Kernel).” This updating of synaptic efficacies is considered an integral function of the LT-STDP neural network detailed by the applicant and is a movement of a centroid based on a mathematical calculation of a proximity. Thus, this limitation is directed to an abstract idea, and does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.
and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron: This limitation is considered mere instructions to implement an abstract idea or other exception on a computer. This limitation recites hardware to implement a mathematical concept. The adding of a weight and a short-term component is deemed to be a mathematical calculation and is thus directed to an abstract idea. The limitation does not further recite additional elements that integrate this abstract idea into a practical application nor amount to significantly more than the judicial exception.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arel (U.S. Patent No. 10325223).

Regarding claim 1, Arel discloses A computer-implemented method of pattern recognition using an elastic clustering algorithm, the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster (in column 11 lines 5-12, Arel details a machine learning process involving “an online dynamic clustering algorithm, in which a set of centroids, represented as points in the input space, are maintained providing compact (possibly lossy) representation of the sensory inputs observed. Clustering is inherently an unsupervised learning process in that it aims to capture dense regions of samples observed.” This clustering algorithm involving the maintenance of centroids representing regions of datapoints is considered equivalent to the clustering algorithm detailed by the applicant. These “dense regions of samples” are analogous to a “group of data” assigned to a cluster. Furthermore, the disclosed “set of centroids” is considered equivalent to number of k centroids assigned to k clusters. In column 12 lines 35-37, Arel discusses similarity measures including “inverse Euclidean distance.” In column 19 lines 20-35, Arel discloses how these similarity 
in each of the K clusters: clustering the datapoints based on their location relative to the centroid k (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. The clustering process is repeated for each incoming datapoint, equivalent to clustering a sequence of datapoints).
shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to shifting as detailed by the applicant, as the updated new position is considered closer to the entire sequence of data points assigned to that specific centroid. The data points assigned to this cluster, as it is a dynamic cluster, are assigned over a predetermined time period, with this new point 328 being input at time “t2.” Thus, the centroid is shifted based on a distance between datapoints received between the start time and “t2.”).
and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor (in FIG 6C and column 19 lines 12-22, Arel details how the update to a centroid, identified as equivalent to a shifting in previous claim analysis, “may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” By updating some or all centroids, and modulating the updates based on the update multiplier, a trace of updates may be made.” In column 18 lines 6-18, Arel describes that this plasticity factor “controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This plasticity factor is considered functionally equivalent to the elasticity pull factor detailed by the applicant. The equation update rule outlined by Arel is Mi= Mi +η(X− Mi)pi. As detailed in previous claim analysis, when a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).

Claim 13 is similarly rejected. Refer to claim 1 for analysis. Furthermore, Claim 16 is similarly rejected but for the recitation of a “distance between the centroid k of the particular cluster at time t.” The example shift and relaxation discussed in claim 1 occur at a specific time denoted by “t2” when a new datapoint is input, and thus teach this additional recitation.

	Regarding claim 4, Arel discloses the computer-implemented method of claim 1, wherein the shifting of the centroid k from the first position to the second position is calculated utilizing an amplitude proportional to a proximity Pk(t) of the centroid k from respective positions of the sequence of input datapoints assigned to the particular cluster at the time t (in column 19 lines 37-57 and FIG 3B, Arel details an update, or shifting of a centroid which “may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” Arel elaborates on this updating in column 16, line 64 – column 17 line 7, describing an equation “Mi= Mi +η(X− Mi)”(shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This equation represents calculating the shift according to an amplitude proportional to the proximity of a new data point at the time the data point is input. This proximity also takes into account the proximity of all previous assigned data points at previous times, as noted in column 19 lines 58-60: “the first centroid 305 may be updated based on the previous input that was stored for the first centroid 305 when the first centroid was the winning centroid (as set forth with reference to FIG. 3A).” As a dynamic cluster, each progressive shifting of the centroid is based on respective positions of all assigned data points, since each shift is a result of a previous shift from a previous input datapoint). – explain proportionality

	Claim 18 is similarly rejected. Refer to claim 4 for analysis.


Regarding claim 5, Arel discloses the computer-implemented method of claim 1, wherein a speed of the relaxing of the location of the centroid k from the second position to the equilibrium is determined by a size of dF (as noted in claim objections above, it is unclear what “dF” represents. For claim interpretation purposes, dF is construed to be a representation of the total updates to each centroid, or the total distance that the centroid has moved from its original location. In column 18 lines 6-18, as noted in previous claim analysis, Arel details a “plasticity factor” for modulating updates to a centroid. The speed at which a centroid can be updated is dependent on the size of this “plasticity factor.” As described by Arel, “The plasticity factor for a centroid controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This quickness of adjustment described by Arel is considered functionally equivalent to the speed of relaxing detailed by the applicant).
Claim 15 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 8, Arel discloses the computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t) (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to 
and updating the cluster by moving the centroid traces Ci by an update proximity metric P1 (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to moving the centroid as detailed by the applicant. The centroid “is adjusted according to one of the update rules” such as an update multiplier or plasticity factor detailed in previous claim analysis, considered equivalent to an update proximity metric).
Regarding claim 9, Arel discloses the computer-implemented method of claim 8, wherein the proximity metric P1 is equal to the proximity metric P0 scaled by a measure of an intensity of the input (in column 17 lines 16-33, Arel details an update multiplier deemed equivalent to an update proximity metric. Arel further specifies that “the update multiplier associated with the winning centroid may be reset to a predetermined value. The predetermined value may be a maximum update multiplier. In one embodiment, the maximum update multiplier is 1. A decay factor may then be applied to the update multipliers associated with each of the non-winning centroids. In one embodiment, the decay factor is 0.95. Other example decay factors include 0.99, 0.90, 0.85, 0.80, and so on.” This usage of an update multiplier is considered equivalent to a scaling by the applicant, since “the update to the centroid is modulated by an update multiplier.” This update multiplier is considered equivalent to an intensity of the input. In this case, an “intensity” is interpreted as a measure of the time the input is 

Regarding claim 10, Arel teaches the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises a Euclidean distance (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. In column 12 lines 31-37, Arel further details how “potential similarity measures are the cosine similarity and the inverse Euclidean distance, however any distance or similarity measure may be used.” This distance measure is considered analogous to a proximity, as well the new datapoint inputted at a certain time is considered spatiotemporal input).
Regarding claim 11, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an activation function of at least one of an integrated input or a leakage current (as stated above, in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. This “similarity” is calculated based on a feature vector, which Arel discusses in column 6 lines 2-25. Each “perception node” calculates a new feature vector based on “a current input data item” and a 

Regarding claim 12, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an integration recurrent input from centroids of the K clusters (in column 4 lines 39-67, Arel discloses calculating a “similarity value” for an input “data item.” To calculate this, a node “processes information from the combined input comprising at least a portion of the data item and at least a portion of the first feature vector at a second time to generate a second feature vector,” with this vector comprising a “similarity value that represents a similarity of at least a portion of the data item and at least a portion of a first feature vector to one of the plurality of centroids.” This second vector of scores is generated from a first feature vector “comprising at least a portion of a previous data item and at least a portion of a previous feature vector to one of the plurality of centroids.” This previous data item and a feature vector to the plurality of centroids is considered equivalent to recurrent input from centroids detailed by the applicant. As noted by Arel, in column 19 lines 20-35, this “similarity” is involved in cluster assignment, as a data point is assigned to a first centroid if “the similarity S.sub.1,1 is greatest between the data point 325 and the first centroid 305”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Sun (U.S. Patent No. 6480615). 


Regarding claim 2, as stated above, Arel discloses the computer-implemented method of claim 1. However, Arel does not disclose wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t. 
However, in the same field of endeavor, Sun discloses wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t (in column 2 lines 15-30, Sun describes a system for determining optical flow of an object in a series of images. One stage of calculating optical flow involves calculating dx/dt and dy/dt, the horizontal and vertical displacements of an image region. These displacements are considered functionally equivalent to dF/dt, with respect to a distance-dependent component from a certain location at a certain time t. Sun specifies in column 19 lines 41-43 and column 20 lines 19-21 that based on these displacements, motion vectors are calculated that “define movement” of an “object” in the series of images. This object in the image is considered equivalent to a cluster of image pixels with movement of an object representing a distance away from a center of the object, or centroid of a cluster of image pixels).


Claim 17 is similarly rejected. Refer to claim 2 for analysis
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Berry II (U.S. Patent Publication No. 20190197410), hereinafter Berry II. 

Regarding claim 6, as stated above, Arel teaches the computer-implemented method of claim 1. However, Arel does not teach wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network. 
However, in the same field of endeavor, Berry II teaches wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network (in paragraph 0017, Berry II discloses a system of pattern recognition involving the organization of an “input stream” into a population code and thus into clusters. In paragraph 0046 and 0047, Berry II discloses a method of tuning clusters through the use of the nodes of an artificial neural network which, “using spike-time dependent plasticity ‘learn’ the temporal sequence of events in their input (i.e. nodes in layer 1 that represent clusters).” In this way, Berry II implements an elastic clustering algorithm utilizing a short-term spike-timing-dependent plasticity neural network).
.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Yu (U.S. Patent 10311312), hereinafter Yu.
Regarding claim 7, Arel discloses the computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum (in column 3 lines 21-28, Arel teaches how a recurrent neural network, or RNN, “may be trained to classify a sequence of images as containing a walking person or a running person. After training the RNN using a training dataset that contains sequences of labeled images of people running and walking, the RNN is able to classify new sequences of images as containing a walking person or a running person with high accuracy.” These sequences of images are considered analogous to sequences of data grouped over a time continuum as detailed by the applicant. As a sequence of images of a “walking person” is equivalent to image data over a time period). 
However, Arel does not disclose . . . and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data.
 and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data (in column 12 lines 22-28, Yu details a “manual annotation data collection system” which allows “human labelers” to “manually define labels” for a set of training images. In column 16 lines 32-40, Yu specifies that “the manual annotation data collection system 203 can be used in operation block 526 to manually apply labels to features found in the image sequences or dynamic training images collected by the data collection system 201 and provided to the autonomous vehicle occlusion detection system 210. The manually annotated image labels and object relationship information can represent the ground truth data corresponding to the training image sequences from the image data collection system 201.” These image sequences are considered equivalent to the dynamic data described by the applicant, and the human labelers are considered analogous to subject matter experts, since the manual labels are considered “ground truth”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to training a clustering algorithm) and Yu (directed to manual labelling of sequential image data) and arrived at a system for training a clustering algorithm with manually labelled sequential data.  A person of ordinary skill in the image processing field would be motivated to make such a combination to “facilitate the process of object occlusion detection” (Yu column 1 lines 50-52).

Claim 20 is similarly rejected, albeit with the recitation of dynamic images, which the above claim analysis discloses. Refer to claim 7 for analysis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Towal (U.S. Patent Publication No. 20140258194), hereinafter Towal, in view of Hunzinger (U.S. Patent Publication No. 20150220831), hereinafter Hunzinger, and in further view of Kim (U.S. Patent Publication No. 20150088797), hereinafter Kim. 

Regarding claim 19, as stated above, Arel discloses the computing device according to claim 16. However, Arel does not disclose further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node; at least one post-synaptic neuron coupled to the output node; a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module; and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Towal discloses: further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node (In paragraph 0048 and in FIG. 1, Towal teaches how a “neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG. 1). The signal 108 may represent an input (e.g., an input current) to the level 102 neuron.” Towal later identifies these neurons in level 102 as pre-synaptic neurons in paragraph 0050: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104”).
at least one post-synaptic neuron coupled to the output node (furthermore in paragraph 0050, Towal discloses that “the (scaled) signals may be combined as an input signal of each neuron in the level 106 (post-synaptic neurons relative to the synapses 104). Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown 
. . . a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module (further in paragraph 0050, Towal discloses that “signals may be scaled according to adjustable synaptic weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106).” In this way, Towal discloses how a synapse can adjust synaptic weights. Further in paragraph 0058, Towal discloses how “synaptic weights (e.g., the weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) from FIG. 1 and/or the weights 206.sub.1-206.sub.N from FIG. 2) may be initialized with random values and increased or decreased according to a learning rule.” This increasing and decreasing of synaptics according to a learning rule is considered equivalent to controlling a weight function output based on a learning function. Furthermore, Towal identifies a possible learning rule as a “spike-timing-dependent plasticity (STDP) learning rule.” Further in paragraph 0066, Towal describes how a weight change, or increase, “can be referred to as an LTP of the synapse,” or long-term plasticity of the synapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Towal (directed to the hardware to implement a spiking neural network) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network that “incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.” (Towal paragraph 0006).
a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; . . . and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Hunzinger discloses a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module (in paragraph 0074, Hunzinger discloses that in “some cases, short-term plasticity may be used for short-term memory. State information may be stored, maintained, updated, and erased in a synapse using presynaptic activity.” This short-term plasticity is implemented as part of a larger STDP module described in paragraph 0048. Further in paragraph 0077, Hunzinger details how a “synapse implements the short-term plasticity mechanism described above where the maintenance spike period is determined by the exponential decay time constant of the short-term synaptic gain function.” This short-term gain function is considered equivalent to a short term component detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), and Hunzinger (directed to a short term plasticity component) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network because “such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome. Thus, it is desirable to provide a neuromorphic receiver that includes a short-term memory.” (Hunzinger paragraph 0004).
 and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Kim discloses and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron (in paragraph 0040, Kim teaches how “one end of each of the first and second memristors 210 and 220 may receive an input from the pre-synaptic neuron circuit 100, and an output from the other end of each of the first and second memristors 210 and 220 may be transferred to the adder 230. The adder 230 may output a sum of input signals to the post-synaptic neuron circuit 300 on the basis of the input from each of the first and second memristors 210 and 220.” This adder takes in two separate inputs and outputs the result to a post-synaptic circuit, equivalent to the adder detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), Hunzinger (directed to a short term plasticity component), and Kim (directed to an adder before an synaptic output) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component and adder. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to implement such a network in hardware so that “the neuromorphic circuit may be applied to the field of classifying data or recognizing patterns.” (Kim paragraph 0005).
Regarding claims 3 and 14, these claims are determined to be unique from prior art and, if claims are amended to overcome prior subject matter eligibility rejection, would be considered allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (U.S. Patent No. 7433497) details a system for stabilizing an image sequence utilizing spatiotemporal clustering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169